PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,157,017
Issue Date: 13 Oct 2015  
Application No. 14/225,588
Filing or 371(c) Date: 26 Mar 2014
Attorney Docket No.  H0003965DIV1E
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed July 2, 2022, 
requesting the Office accept the unintentionally delayed claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications listed in the Application Data Sheet (“ADS”), filed May 6, 2020 and issue a certificate of correction.

The petition under 37 CFR 1.78(c) and (e) is DISMISSED. 

Application No. 14/225,588, filed March 26, 2015, issued on October 13, 2015 as U.S. Patent No. 9,157,017.  The only properly claimed benefit information is:

Application No. 14/225,588, filed March 26, 2015, ,now U.S. Patent 9,157,017 is a divisional of Application No. 13/844,206, filed March 15, 2013, now U.S. Patent 9,695,363, which is a divisional of Application No. 11/847,192, filed August 29, 2007, now U.S. Patent 9,518,225, which is a divisional of  Application No. 10/837,525, filed April 29, 2004, now U.S. Patent 7,279,451, which is a continuation in part of Application No. 10/694,272, filed October 27, 2004, now U.S. Patent 7,230,146.1

Petitioner wishes to claim late benefit of the following applications: Application No. 10/694,272, filed October 27, 2003, Application No. 10/694,273, filed October 27, 2003, Application No. 60/421,263, filed October 25, 2002, Application No. 60/421,435, filed October 25, 2002, Application No. 11/850,025, filed September 4, 2007, Application No. 11/475,605, filed June 26, 2006, and Application No. 60/693,853, filed June 24, 2005. 

Application No. 11/850,025, filed September 4, 2007, Application No. 11/475,605, filed June 26, 2006, and Application No. 60/693,853, filed June 24, 2005, are an additional/alternate priority chain.

Where a benefit claim based upon 35 U.S.C. 120  to a national application is to be asserted or corrected in a patent via a certificate of correction, the following conditions must be satisfied:

(A) all requirements set forth in 37 CFR 1.78(d)(1)  must have been met in the application which became the patent to be corrected;
(B) it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211 et seq.); and
(C) a grantable petition to accept an unintentionally delayed claim under 37 CFR 1.78(e)  must be filed, including the petition fee as set forth in 37 CFR 1.17(m).

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.



The USPTO required additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional because the initial petition to accept the benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

Petitioner states that it was believed that the pending claims were valid and fully in compliance with 35 U.S.C. 112. This belief was consistent with the position taken during the original prosecution by the examiner, who never rejected Honeywell’s claims under 35 U.S.C. 112. Second Renewed Petition p. 4. The fact that applicant did not believe that applicant needed to claim the alternate benefit chain is not dispositive to the analysis at hand. If applicant made a choice not to claim the alternate priority chain, even if it was based on a reasonable, but mistaken belief, then the delay is not unintentional.

The salient issues are (1) when was applicant aware that applicant could claim benefit of the alternate chain and (2) when was applicant aware that applicant had not claimed benefit of the alternate chain. Did applicant delay in requesting the Office accept the alternate benefit chain?

What kind of protocol does petitioner have when an application is allowed to ensure the benefit information is correct? Is the patent reviewed for accuracy upon receipt? 

Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Even if applicant carried the burden of showing that the entire delay in filing the alternate benefit chain and a grantable petition under 37 CFR 1.78(c) and (e) was unintentional, issuance of a certificate of correction is not appropriate.

MPEP 1481.03 states:

In situations where a petition under 37 CFR 1.78 is filed with a request for a certificate of correction in an issued patent, the petition should not be granted where grant of the petition would cause the patent to be subject to a different statutory framework, e.g., the addition of a benefit claim to a pre-March 16, 2013 filing date in a patent that was examined under the first inventor to file (FITF) provisions of the AIA . In such situations, further examination would be required and thus a petition for an unintentionally delayed benefit claim should not be granted absent the filing of a reissue application. 

The Office will not grant a petition under 37 CFR 1.78 with a request for a certificate of correction in an issued patent where grant of the petition would cause the patent to be subject to a different statutory framework because further examination would be required. In this case, the change in the priority date which would result from the granting of this petition would result in a later priority date for the application, which may result in additional prior art being applicable.   As additional examination may be required to determine if additional prior art is applicable, this is not a type of correction for which a certificate of correction is appropriate. 

On September 2, 2016, the PTAB found the effective filing date of the ‘017 patent was March 26, 2014, which is the filing date of Application No. 14/225,588, because claims 1-20 of U.S. Patent No. 9,157,017 are not supported or enabled by any prior application in the current benefit chain. 

Entering the proposed alternate chain would result in a priority date of June 24, 2005, which is later than October 25, 2002, the date applicant relied upon during prosecution, although applicant did not properly claim benefit of either Application No. 60/421,263, filed October 25, 2002, or Application No. 60/421,435, filed October 25, 2002.  Additional examination would be required to consider the additional years of prior art not considered during prosecution. 

The filing of a reissue application may be appropriate to pursue the desired correction of the patent regarding the alternate benefit claim. 

Per MPEP 1402 IV. ERROR IN BENEFIT CLAIM TO DOMESTIC APPLICATION:

Correction of failure to adequately claim a benefit under 35 U.S.C. 120 in an earlier-filed copending U.S. patent application was held to be a proper ground for reissue. Sampson v. Comm’r Pat., 195 USPQ 136, 137 (D.D.C. 1976). Similarly, correction of the failure to adequately claim a benefit under 35 U.S.C. 119(e) in an earlier-filed copending U.S. patent application is considered a proper ground for reissue. If adding a new benefit claim in a reissue application, the reissue applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.78(c) (for claiming the benefit under 35 U.S.C. 119(e)) or under 37 CFR 1.78(e) (for claiming the benefit under 35 U.S.C. 120, 121, 365(c) or 386(c)). See MPEP § 211.04.

As stated above, the reissue application should be filed with a petition under 37 CFR 1.78(c) and (e) to add the alternate benefit chain. The explanation of the unintentional nature of the entire delay in filing the benefit claim would have to be submitted, as well.

Petitioner could add a benefit claim for prior-filed Application No. 10/694,272, filed October 27, 2003, Application No. 10/694,273, filed October 27, 2003, Application No. 60/421,263, filed October 25, 2002, and Application No. 60/421,435, filed October 25, 2002 via a granted renewed petition under 37 CFR 1.78(c) and (e) and certificate of correction. 

The renewed petition under 37 CFR 1.78(c) and (e) would have to be filed with an ADS in compliance with 37 CFR 1.76(c)(2) claiming benefit of only Application No. 10/694,272, filed October 27, 2003, Application No. 10/694,273, filed October 27, 2003, Application No. 60/421,263, filed October 25, 2002, and Application No. 60/421,435, filed October 25, 2002. The Domestic Priority Information in the May 6, 2020 ADS is not acceptable because the information pertaining to the aforementioned provisional applications is not underlined in compliance with 37 CFR 1.76(c), and, as discussed above, the Office will not enter the alternate benefit chain without a reissue. Petitioner would also need to explain the lengthy delay in claiming benefit of Application No. 10/694,272, filed October 27, 2003, Application No. 10/694,273, filed October 27, 2003, Application No. 60/421,263, filed October 25, 2002, and Application No. 60/421,435, filed October 25, 2002.

However, it is noted the PTAB determined the ‘017 patent is not supported or enabled by an any prior application in the current benefit chain. 


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Applicant did not properly claim benefit of Application No. 10/694,272, filed October 27, 2003, Application No. 10/694,273, filed October 27, 2003, Application No. 60/421,263, filed October 25, 2002, and Application No. 60/421,435, filed October 25, 2002 in the original ADS, filed March 26, 2014.